file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-156%20Opinion.htm




                                                                No. 00-156



                           IN THE SUPREME COURT OF THE STATE OF MONTANA

                                                              2000 MT 172N




BARRY COFFIN and DEBORAH COFFIN,

Plaintiffs and Respondents,



v.



IRENE S. ATRAQCHI and MIKE R. ATRAQCHI,



Defendants and Appellants.




APPEAL FROM: District Court of the Thirteenth Judicial District,

In and for the County of Yellowstone,

The Honorable Diane G. Barz, Judge presiding.




COUNSEL OF RECORD:


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-156%20Opinion.htm (1 of 4)3/28/2007 4:09:23 PM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-156%20Opinion.htm




For Appellants:



Mike R. Atraqchi, Irene S. Atraqchi, pro se, Washington, D.C.



For Respondents:



Clifford E. Schleusner, Attorney at Law, Billings, Montana




Submitted on Briefs: June 22, 2000

Decided: July 6, 2000

Filed:




__________________________________________

Clerk



Chief Justice J. A. Turnage delivered the Opinion of the Court.




    1. ¶Pursuant to Section I, Paragraph 3(c), Montana Supreme Court 1996 Internal
         Operating Rules, the following decision shall not be cited as precedent. It shall be

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-156%20Opinion.htm (2 of 4)3/28/2007 4:09:23 PM
file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-156%20Opinion.htm


        filed as a public document with the Clerk of the Supreme Court and shall be
        reported by case title, Supreme Court cause number and result to the State Reporter
        Publishing Company and to West Group in the quarterly table of noncitable cases
        issued by this Court.
   2.   ¶The Thirteenth Judicial District Court, Yellowstone County, quieted title to certain
        real property in that county in Barry Coffin and Deborah Coffin. Irene S. Atraqchi
        and Mike R. Atraqchi appeal. The Atraqchis argue that the court deprived them of
        due process by granting the Coffins the property, which they had owned before the
        Coffins acquired it through tax deeds, without a hearing. We affirm.
   3.   ¶The District Court set the January 21, 2000 trial date in this matter in September,
        1999. On December 6, 1999, the Atraqchis filed a motion to continue the trial date
        on grounds that they would be refraining from all worldly activities during the
        Moslem holy month of Ramadan from December 8, 1999 until January 8, 2000, and
        that after that time they would be preparing for a February 14, 2000 pretrial hearing
        in a federal court case. The District Court denied the motion to continue the trial
        date, and trial was held on the scheduled date without the presence of the Atraqchis.
   4.   ¶In Tri-County Plumbing v. Levee Restorations, Inc. (1986), 221 Mont. 403, 408,
        720 P.2d 247, 250, this Court stated that a decision on whether to grant a
        continuance on a trial date is within the trial court's discretion and will not be
        overturned absent an affirmative showing that the complaining party has suffered
        prejudice. That standard has not been met in the present case.
   5.   ¶The Atraqchis' stated defense to the quiet title action, both at the District Court
        level and on appeal, is that the Coffins obtained the property illegally, in
        cooperation with the federal government, state government, and "other religious
        entities," by illegal wiretapping and electronic surveillance. This defense does not
        contain any allegations contradicting the substantive allegations of the Coffins' quiet
        title complaint, and therefore does not constitute a legitimate defense. The record
        indicates that the Atraqchis lost their legitimate claim to the Yellowstone County
        property because of their failure to pay the property taxes on it, and that the property
        was thereafter acquired by the Coffins in accordance with statutory procedures.
        Even if the Atraqchis had been present at the trial and had offered evidence in
        support of their defense, such offered evidence would have been inadmissible as
        irrelevant to any legitimate issue in this action. We conclude that the Atraqchis have
        not established that they suffered any prejudice by the denial of their motion for a
        continuance of the trial date and that the District Court did not abuse its discretion in
        denying the motion for a continuance.
   6.   ¶We affirm the decision of the District Court.

file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-156%20Opinion.htm (3 of 4)3/28/2007 4:09:23 PM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-156%20Opinion.htm




/S/ J. A. TURNAGE




We concur:




/S/ W. WILLIAM LEAPHART

/S/ WILLIAM E. HUNT, SR.

/S/ JIM REGNIER

/S/ TERRY N. TRIEWEILER




 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-156%20Opinion.htm (4 of 4)3/28/2007 4:09:23 PM